 



Exhibit 10.14





MERCK & CO., INC.

PLAN FOR DEFERRED PAYMENT OF

DIRECTORS’ COMPENSATION

(Amended and Restated as of January 1, 2005)





 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
Article I
Purpose
  1  
Article II
Election of Deferral, Measurement Methods and Distribution Schedule
  1  
Article III
Valuation of Deferred Amounts
  2  
Article IV
Redesignation Within a Deferral Account
  3  
Article V
Payment of Deferred Amounts
  4  
Article VI
Designation of Beneficiary
  5  
Article VII
Plan Amendment or Termination
  6  
Schedule A
Measurement Methods
  7  

(i)

 



--------------------------------------------------------------------------------



 



MERCK & CO., INC.
PLAN FOR DEFERRED PAYMENT OF
DIRECTORS’ COMPENSATION



I.   PURPOSE       To provide an arrangement under which directors of Merck &
Co., Inc. other than current employees may (i) elect to voluntarily defer
payment of annual retainers and Board and committee meeting fees until after
termination of their service as a director, and (ii) value compensation
mandatorily deferred on their behalf.   II.   ELECTION OF DEFERRAL, MEASUREMENT
METHODS AND DISTRIBUTION SCHEDULE



  A.   Election of Voluntary Deferral Amount     1.   Prior to December 28 of
each year, each director is entitled to make an irrevocable election to defer
until termination of service as a director receipt of payment of (a) 50% or 100%
of the Board retainer for the 12 months beginning April 1 of the next calendar
year, (b) 50% or 100% of the Committee Chairperson retainer for the 12 months
beginning April 1 of the next calendar year, (c) 50% or 100% of the Audit
Committee member retainer for the 12 months beginning April 1 of the next
calendar year and (d) 50% or 100% of the Board and committee meeting fees for
the 12 months beginning April 1 of the next calendar year.     2.   Prior to
commencement of duties as a director, a director newly elected or appointed to
the Board during a calendar year must make the election under this paragraph for
the portion of the Voluntary Deferral Amount applicable to such director’s first
year of service (or part thereof).     3.   The Voluntary Deferral Amount shall
be credited as follows: (1) Board and committee meeting fees that are deferred
are credited on the last business day of each calendar quarter; (2) if the Board
retainer, Committee Chairperson retainer and/or Audit Committee member retainer
are deferred, a pro-rata share of the deferred retainer is credited on the last
business day of each calendar quarter. The dates the Voluntary Deferral Amount,
or parts thereof, are credited to the director’s deferred account are
hereinafter referred to as the Voluntary Deferral Dates.     B.   Mandatory
Deferral Amount     1.   On the Friday following the Company’s Annual Meeting of
Stockholders (such Friday hereinafter referred to as the “Mandatory Deferral
Date”), each director will be credited with an amount equivalent to one-third of
the annual cash retainer for the 12 month period beginning on the April 1
preceding the Annual Meeting (the “Mandatory Deferral Amount”). The Mandatory
Deferral Amount will be measured by the Merck Common Stock account.     2.   A
director newly elected or appointed to the Board after the Mandatory Deferral
Date will be credited with a pro rata portion of the Mandatory Deferral Amount

 



--------------------------------------------------------------------------------



 



      applicable to such director’s first year of service (or part thereof).
Such pro rata portion shall be credited to the director’s account on the first
day of such director’s service.     C.   Election of Measurement Method        
Each such annual election referred to in Section A shall include an election as
to the measurement method or methods by which the value of amounts deferred will
be measured in accordance with Article III, below. The available measurement
methods are set forth on Schedule A hereto.     D.   Election of Distribution
Schedule         Each annual election referred to in Article II, Section A shall
also include an election to receive payment following termination of service as
a director of all Voluntary Deferral Amounts and Mandatory Deferral Amounts in a
lump sum either immediately or one year after such termination, or in quarterly
or annual installments over five, ten or fifteen years.



III.   VALUATION OF DEFERRED AMOUNTS



  A.   Common Stock     1.   Initial Crediting. The annual Mandatory Deferral
Amount shall be used to determine the number of full and partial shares of Merck
Common Stock which such amount would purchase at the closing price of the Common
Stock on the New York Stock Exchange on the Mandatory Deferral Date.        
That portion of the Voluntary Deferral Amount allocated to Merck Common Stock
shall be used to determine the number of full and partial shares of Merck Common
Stock which such amount would purchase at the closing price of the Common Stock
on the New York Stock Exchange on the applicable Voluntary Deferral Date.    
    However, should it be determined by the Committee on Corporate Governance of
the Board of Directors that a measurement of Merck Common Stock on any Mandatory
or Voluntary Deferral Date would not constitute fair market value, then the
Committee shall decide on which date fair market value shall be determined using
the valuation method set forth in this Article III, Section A.1.         At no
time during the deferral period will any shares of Merck Common Stock be
purchased or earmarked for such deferred amounts nor will any rights of a
shareholder exist with respect to such amounts.     2.   Dividends. Each
director’s account will be credited with the additional number of full and
partial shares of Merck Common Stock which would have been purchasable with the
dividends on shares previously credited to the account at the closing price of
the Common Stock on the New York Stock Exchange on the date each dividend was
paid.

2



--------------------------------------------------------------------------------



 



  3.   Distributions. Distribution from the Merck Common Stock account will be
valued at the closing price of Merck Common Stock on the New York Stock Exchange
on the distribution date.     B.   Mutual Funds     1.   Initial Crediting. The
amount allocated to each Mutual Fund shall be used to determine the full and
partial Mutual Fund shares which such amount would purchase at the closing net
asset value of the Mutual Fund shares on the Mandatory or Voluntary Deferral
Date, whichever is applicable. The director’s account will be credited with the
number of full and partial Mutual Fund shares so determined.         At no time
during the deferral period will any Mutual Fund shares be purchased or earmarked
for such deferred amounts nor will any rights of a shareholder exist with
respect to such amounts.     2.   Dividends. Each director’s account will be
credited with the additional number of full and partial Mutual Fund shares which
would have been purchasable, at the closing net asset value of the Mutual Fund
shares as of the date each dividend is paid on the Mutual Fund shares, with the
dividends which would have been paid on the number of shares previously credited
to such account (including pro rata dividends on any partial shares).     3.  
Distributions. Mutual Fund distributions will be valued based on the closing net
asset value of the Mutual Fund shares on the distribution date.     C.  
Adjustments         In the event of a reorganization, recapitalization, stock
split, stock dividend, combination of shares, merger, consolidation, rights
offering or any other change in the corporate structure or shares of the Company
or a Mutual Fund, the number and kind of shares or units of such investment
measurement method available under this Plan and credited to each director’s
account shall be adjusted accordingly.



IV.   REDESIGNATION WITHIN A DEFERRAL ACCOUNT



  A.   General         A director may request a change in the measurement
methods used to value all or a portion of his/her account other than Merck
Common Stock. Amounts deferred using the Merck Common Stock method and any
earnings attributable to such deferrals may not be redesignated. The change will
be effective on (i) the day when the redesignation request is received pursuant
to administrative guidelines established by the Human Resources Financial
Services area of the Treasury department, provided the request is received prior
to the close of the New York Stock Exchange on such day or (ii) the next
following business day if the request is received when the New York Stock
Exchange is closed.

3



--------------------------------------------------------------------------------



 



  B.   When Redesignation May Occur     1.   During Active Service. There is no
limit on the number of times a director may redesignate the portion of his/her
deferred account permitted to be redesignated. Each such request shall be
irrevocable and can be designated in whole percentages or as a dollar amount.  
  2.   After Death. Following the death of a director, the legal representative
or beneficiary of such director may redesignate subject to the same rules as for
active directors set forth in Article IV, Section B.1.     C.   Valuation of
Amounts to be Redesignated         The portion of the director’s account to be
redesignated will be valued at its cash equivalent and such cash equivalent will
be converted into shares or units of the other measurement method(s). For
purposes of such redesignations, the cash equivalent of the value of the Mutual
Fund shares shall be the closing net asset value of such Mutual Fund on (i) the
day when the redesignation request is received pursuant to administrative
guidelines established by the Human Resources Financial Services area of the
Treasury department, provided the request is received prior to the close of the
New York Stock Exchange on such day or (ii) the next following business day if
the request is received when the New York Stock Exchange is closed.



V.   PAYMENT OF DEFERRED AMOUNTS



  A.   Payment         All payments to directors of amounts deferred will be in
cash in accordance with the distribution schedule elected by the director
pursuant to Article II, Section D. Distributions shall be pro rata by
measurement method. Distributions shall be valued on the fifteenth day of the
distribution month (or, if such day is not a business day, the next business
day) and paid as soon thereafter as possible.     B.   Changes to Distribution
Schedule Prior to Termination         Upon the request of a director made at any
time during the calendar year immediately preceding the calendar year in which
service as a director is expected to terminate, the Committee on Corporate
Governance of the Board of Directors (the “Committee”), in its sole discretion,
may authorize: (a) an extension of a payment period beyond that originally
elected by the director not to exceed that otherwise allowable under Article II,
Section D, and/or (b) a payment frequency different from that originally elected
by the director. Such request may not be made with regard to amounts deferred
after December 31, 1990 using the Merck Common Stock method and to any earnings
attributable to such deferrals. Deferrals into Merck Common Stock made after
December 31, 1990 and any earnings thereon may only be distributed in accordance
with the schedule elected by the director under Article II, Section D or
determined by the Committee on Corporate Governance under Article VI.

4



--------------------------------------------------------------------------------



 



  C.   Post-Termination Changes to Distribution Schedule         Following
termination of service as a director, each director may make one request for a
further extension of the period for distribution of his/her deferred
compensation. Such request must be received by the Committee on Corporate
Governance prior to the first distribution to the participant under his/her
previously elected distribution schedule. Any revised distribution schedule may
not exceed the deferral period otherwise allowable under Article II, Section C.
This request may be granted and a new payment schedule determined in the sole
discretion of the Committee on Corporate Governance.         Such request may
not be made with regard to amounts deferred after December 31, 1990 using the
Merck Common Stock Method and to any earnings attributable to such deferrals.
Any retired director who is not subject to U.S. income tax may petition the
Committee on Corporate Governance to change payment frequency, including a lump
sum distribution, and the Committee on Corporate Governance may grant such
petition if, in its discretion, it considers there to be reasonable
justification therefor. Deferrals into Merck Common Stock made after
December 30, 1990 and any earnings thereon may only be distributed in accordance
with the schedule elected by the director under Article II, Section D or
determined by the Committee on Corporate Governance under Article VI.     D.  
Forfeitures         A director’s deferred amount attributable to the Mandatory
Deferral Amount and earnings thereon shall be forfeited upon his or her removal
as a director or upon a determination by the Committee on Corporate Governance
in its sole discretion, that a director has:



  (i)   joined the Board of, managed, operated, participated in a material way
in, entered employment with, performed consulting (or any other) services for,
or otherwise been connected in any material manner with a company, corporation,
enterprise, firm, limited partnership, partnership, person, sole proprietorship
or any other business entity determined by the Committee on Corporate Governance
in its sole discretion to be competitive with the business of the Company, its
subsidiaries or its affiliates (a “Competitor”);     (ii)   directly or
indirectly acquired an equity interest of five (5) percent or greater in a
Competitor; or     (iii)   disclosed any material trade secrets or other
material confidential information, including customer lists, relating to the
Company or to the business of the Company to others, including a Competitor.



VI.   DESIGNATION OF BENEFICIARY       In the event of the death of a director,
the deferred amount at the date of death shall be paid to the last named
beneficiary or beneficiaries designated by the director, or, if no beneficiary
has been designated, to the director’s legal representative, in one or more

5



--------------------------------------------------------------------------------



 



    installments as the Committee on Corporate Governance in its sole discretion
may determine.   VII.   PLAN AMENDMENT OR TERMINATION       The Committee on
Corporate Governance shall have the right to amend or terminate this Plan at any
time for any reason.

6



--------------------------------------------------------------------------------



 



SCHEDULE A

MEASUREMENT METHODS
(January 1, 2002 – January 10, 2003)

Merck Common Stock

Mutual Funds

     

  American Century Emerging Markets Fund

  American Century Europacific Growth Fund

  Fidelity Destiny I

  Fidelity Dividend Growth

  Fidelity Equity Income Fund

  Fidelity Low-Priced Stock Fund

  Fidelity Retirement Money Market

  Fidelity Spartan Government Income

  Fidelity Spartan U.S. Equity Index

  Franklin Small-Mid Cap Growth A

  Janus Enterprise

  Janus Growth & Income

  Liberty Acorn Z

  PIMCO Foreign Bond Institutional

  PIMCO Long Term US Government Institutional

  PIMCO Total Return Institutional

  Putnam Global Equity Fund A*

  Putnam International Voyager A

  Putnam Vista A

  T. Rowe Price Blue Chip Growth Fund

  Vanguard Asset Allocation



--------------------------------------------------------------------------------

*   From September 20, 2002 – September 30, 2002, this investment was briefly
named the Putnam Global Growth Fund A as a result of the merger, in
September 2002, of Putnam Global Equity Fund A with Putnam Global Growth Fund A.
The merged fund briefly retained the name “Putnam Global Growth Fund A.”
Effective October 1, 2002, the merged fund changed its name to “Putnam Global
Equity Fund A.”

7



--------------------------------------------------------------------------------



 



SCHEDULE A

MEASUREMENT METHODS
(Effective January 11, 2003 to July 31, 2003)

Merck Common Stock

Mutual Funds

     

  American Century Emerging Markets Institutional

  American Funds EuroPacific Growth Fund

  Fidelity Destiny I

  Fidelity Dividend Growth

  Fidelity Equity-Income

  Fidelity Low-Priced Stock

  Fidelity Retirement Money Market

  Fidelity Spartan Government Income

  Fidelity Spartan U.S. Equity Index

  Franklin Small-Mid Cap Growth A

  Janus Enterprise

  Janus Growth & Income

  Liberty Acorn Class Z

  PIMCO Foreign Bond Institutional

  PIMCO Long Term US Government Institutional

  PIMCO Total Return Institutional

  Putnam Global Equity A

  Putnam International Capital Opportunities Fund A*

  Putnam Vista A

  T. Rowe Price Blue Chip Growth

  Vanguard Asset Allocation



--------------------------------------------------------------------------------

*   Prior to April 30, 2003, known as Putnam International Voyager Fund A

Redesignation of Deferred Amounts measured by Putnam Vista A on July 31, 2003

Prior to 4 p.m. ET on July 31, 2003, each participant who has any part of
his/her account measured by the Putnam Vista A measurement method may
redesignate the amount in such measurement method in accordance with Article IV.
If a participant does not redesignate the amount measured by the Putnam Vista A
measurement method to any other remaining measurement method before 4 p.m. ET on
July 31, 2003, then the amount in the Putnam Vista A account shall be
redesignated as of 4 p.m. ET on July 31, 2003, to the Fidelity Mid-Cap Stock
Fund.

8



--------------------------------------------------------------------------------



 



SCHEDULE A

MEASUREMENT METHODS
(Effective July 31, 2003 – November 19, 2003)

Merck Common Stock

Mutual Funds

     

  American Century Emerging Markets Institutional

  American Funds EuroPacific Growth Fund

  Columbia Acorn Class Z*

  Fidelity Destiny I

  Fidelity Dividend Growth

  Fidelity Equity-Income

  Fidelity Low-Priced Stock

  Fidelity Mid-Cap Stock Fund

  Fidelity Retirement Money Market

  Fidelity Spartan Government Income

  Fidelity Spartan U.S. Equity Index

  Franklin Small-Mid Cap Growth A

  Janus Enterprise

  Janus Growth & Income

  PIMCO Foreign Bond Institutional

  PIMCO Long Term US Government Institutional

  PIMCO Total Return Institutional

  Putnam Global Equity A

  Putnam International Capital Opportunities Fund A**

  T. Rowe Price Blue Chip Growth

  Vanguard Asset Allocation



--------------------------------------------------------------------------------

*   Prior to October 2003, known as Liberty Acorn Class Z   **   Prior to
April 30, 2003, known as Putnam International Voyager Fund A

Redesignation of Deferred Amounts measured by Putnam Global Equity A and Putnam
International Capital Opportunities Fund A (collectively, the “Putnam Funds”) on
November 19, 2003

Prior to 4 p.m. ET on November 19, 2003, each participant who has any part of
his/her Deferred Compensation Account measured by a Putnam Funds investment
alternative may redesignate the amount in such investment alternative in
accordance with Article IV. If a participant does not redesignate the amount
measured by a Putnam Funds investment alternative to any other remaining
investment alternative(s) before 4 p.m. ET on November 19, 2003, then the amount
in the Putnam Funds investment alternative shall be redesignated as of 4 p.m. ET
on November 19, 2003, to the Fidelity Retirement Money Market Portfolio.

9



--------------------------------------------------------------------------------



 



SCHEDULE A

MEASUREMENT METHODS
(November 19, 2003 to April 2, 2004)

Merck Common Stock

Mutual Funds

     

  American Century Emerging Markets Institutional

  American Funds EuroPacific Growth Fund

  Columbia Acorn Class Z*

  Fidelity Destiny I

  Fidelity Dividend Growth

  Fidelity Equity-Income

  Fidelity Low-Priced Stock

  Fidelity Mid-Cap Stock Fund

  Fidelity Retirement Money Market

  Fidelity Spartan Government Income

  Fidelity Spartan U.S. Equity Index

  Franklin Small-Mid Cap Growth A

  Janus Enterprise

  Janus Growth & Income

  PIMCO Foreign Bond Institutional

  PIMCO Long Term US Government Institutional

  PIMCO Total Return Institutional

  T. Rowe Price Blue Chip Growth

  Vanguard Asset Allocation



--------------------------------------------------------------------------------

*   Prior to October 2003, known as Liberty Acorn Class Z

10



--------------------------------------------------------------------------------



 



SCHEDULE A

MEASUREMENT METHODS
(April 2, 2004 through January 31, 2005)

Merck Common Stock

Mutual Funds

     

  American Century Emerging Markets Institutional

  American Funds EuroPacific Growth Fund

  Columbia Acorn Class Z*

  Fidelity Destiny I

  Fidelity Dividend Growth

  Fidelity Equity-Income

  Fidelity Low-Priced Stock

  Fidelity Mid-Cap Stock Fund

  Fidelity Retirement Money Market

  Fidelity Spartan Government Income

  Fidelity Spartan U.S. Equity Index

  Janus Enterprise

  Janus Growth & Income

  PIMCO Foreign Bond Institutional

  PIMCO Long Term US Government Institutional

  PIMCO Total Return Institutional

  T. Rowe Price Blue Chip Growth

  Vanguard Asset Allocation



--------------------------------------------------------------------------------

*   Prior to October 2003, known as Liberty Acorn Class Z

11



--------------------------------------------------------------------------------



 



SCHEDULE A

MEASUREMENT METHODS
(February 1, 2005)

Investment alternatives available under this Plan shall be the same as the
investment alternatives available from time to time under the Merck & Co., Inc.
Deferral Program.

12